t c memo united_states tax_court erich s and linda a yesse petitioners v commissioner of internal revenue respondent docket no 21745-05l filed date elliott k braverman for petitioners kristina l rico for respondent memorandum opinion gale judge this is a section proceeding for review of respondent s determination to proceed by levy to collect 1unless otherwise noted all section references are to the internal_revenue_code as in effect for and with respect to the underlying liabilities or as presently in effect with respect to review of collection actions under sec_6330 all rule references are to the tax_court rules_of_practice and procedure unpaid income taxes with respect to petitioners’ and taxable years pending before the court is respondent’s motion for summary_judgment as discussed more fully below we conclude that there are no genuine issues of material fact and respondent is entitled to judgment as a matter of law background2 at the time the petition was filed petitioners resided in pennsylvania petitioners timely filed form_1040 u s individual_income_tax_return for taxable_year on date on date respondent sent petitioners a statutory_notice_of_deficiency determining deficiencies for petitioners’ and taxable years as well as fraud additions under sec_6653 b against petitioner erich s yesse mr yesse for both taxable years petitioners received the notice_of_deficiency 2the following findings are established in the record have been stipulated and or are undisputed sec_6653 applicable in and was in substantial form recodified as sec_6663 in for returns due after date omnibus budget reconciliation act of obra publaw_101_239 sec 103_stat_2395 4the court dismissed this case as to the income_tax_liability for taxable_year excluding the fraud addition for lack of jurisdiction see infra note petitioners did not petition the tax_court with respect to the notice_of_deficiency consequently respondent assessed the deficiencies including the fraud additions on date on date respondent sent final notices--notice of intent to levy and notice of your right to a hearing to petitioners with respect to the unpaid income_tax_liability excluding the fraud addition for and to mr yesse with respect to the fraud additions for and petitioners timely submitted a request for a hearing with respect to both notices during their hearing respondent’s appeals officer advised petitioners that she would not consider challenges to the underlying liabilities because petitioners had received a statutory_notice_of_deficiency concerning them and had failed to petition the tax_court petitioners indicated that they wanted respondent’s appeals_office to consider an offer-in-compromise based on doubt as to liability however petitioners did not submit an offer-in-compromise during the hearing on date the appeals_office issued petitioners a notice_of_determination concerning collections action s under 5earlier on date respondent had sent petitioners a notice_of_intent_to_levy with respect to the unpaid income_tax_liability excluding the fraud addition for because petitioners request for a hearing under sec_6330 concerning the date notice was untimely they received an equivalent_hearing and respondent s motion to dismiss for lack of jurisdiction over this portion of the liability was granted sec_6320 and or notice_of_determination sustaining the proposed levy petitioners timely petitioned the court in response to the notice_of_determination thereafter respondent filed the pending motion for summary_judgment to which petitioners responded subsequently the parties were allowed to submit additional memoranda of law in support of their positions discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner’s office of appeals and at the hearing the appeals officer_or_employee conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency with respect thereto or did not otherwise have an opportunity to dispute the liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii the challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 in the case of the determination at issue which pertains to the income_tax we have jurisdiction to review the appeals officer’s determination by virtue of sec_6330 before its amendment in the pension_protection_act of publaw_109_280 120_stat_1019 see 122_tc_287 respondent contends that he is entitled to summary_judgment because the only issues petitioners raised in connection with their hearing were challenges to the underlying tax_liabilities which were precluded under sec_6330 because petitioners received a notice_of_deficiency with respect to the underlying liabilities petitioners contend that respondent’s appeals officer abused her discretion by refusing to consider during the hearing an offer-in-compromise based upon doubt as to liability respondent sec_6330 has been amended to give this court jurisdiction to review all determinations under sec_6330 effective for determinations made after days after date pension_protection_act of publaw_109_280 120_stat_1019 the determination in this case was made on date argues that petitioners never submitted an offer-in-compromise and that in any event an offer-in-compromise based on doubt as to liability would constitute an impermissible challenge to the underlying liability petitioners argue that there was an abuse_of_discretion in the failure to consider their offer-in-compromise7 because there was substantial doubt as to their liability for the deficiency and the and fraud additions in petitioners’ view there is substantial doubt because the notice_of_deficiency for their and taxable years was mailed more than years after their returns for those years were filed and consequently after the period of limitations on assessment had expired see sec_6501 and because respondent may rely upon the unlimited assessment_period provided in sec_6501 only upon a showing by clear_and_convincing evidence 7although petitioners concede that they did not actually submit a specific offer-in-compromise based on doubt as to liability to the appeals officer conducting their sec_6330 hearing they argue that the appeals officer’s stated unwillingness to consider any such offer-in-compromise was the cause of their failure since as discussed hereinafter any consideration at the sec_6330 hearing of an offer-in-compromise based on doubt as to liability would have been precluded under sec_6330 it is immaterial whether petitioners’ failure to submit an actual offer-in-compromise was attributable to the appeals officer s representations we note however that respondent alleges the appeals officer s_case activity records document and petitioners have not specifically disputed that the appeals officer advised petitioners representative that if they wished to dispute the liability they should seek audit_reconsideration or submit an offer-in-compromise outside their sec_6330 hearing that the returns were fraudulent which respondent has not done see sec_7454 rule b respondent counters that the period of limitations on assessment remained open pursuant to sec_6501 because petitioners’ returns for and were fraudulent as determined in the notice_of_deficiency issued to petitioners for those years since petitioners received the notice_of_deficiency and failed to timely petition the tax_court respondent argues they may not challenge the underlying liability including the fraud additions either directly or indirectly by raising an offer-in-compromise based on doubt as to liability in a sec_6330 collection proceeding we agree with respondent in 129_tc_178 we held that a challenge to the amount of the tax_liability made in the form of an offer-in-compromise based on doubt as to liability by a taxpayer who has received a notice_of_deficiency is a challenge to the underlying liability precluded by sec_6330 we conclude that under baltic it was not an abuse_of_discretion for the appeals officer to refuse to consider at the sec_6330 hearing an offer-in- compromise by petitioners premised on mr yesse’s asserted doubtful liability for the fraud additions because such an offer-in-compromise would constitute a challenge to the underlying tax_liability although not defined in the statute or the legislative_history the term underlying tax_liability as used in sec_6330 is a reference to the amounts that the commissioner assessed for a particular tax period and may encompass an amount assessed following the issuance of a notice_of_deficiency under sec_6213 122_tc_1 for the years at issue the punishment for fraud was an addition_to_tax see sec_6653 and such additions to tax as well as penalties shall be assessed collected and paid in the same manner as taxes and any reference to tax imposed by the internal_revenue_code shall be deemed also to refer to the additions to the tax and penalties sec_6662 petitioners admit that they received the notice_of_deficiency that determined fraud additions against mr yesse for and and decided against petitioning the tax_court on the basis of apparent improper legal advice consequently petitioners’ opportunity to dispute the fraud additions and the deficiency9 in the tax_court before 8in sec_6662 was recodified as sec_6665 and as previously noted sec_6653 was in substantial form recodified as sec_6663 with fraud redesignated as a penalty rather than addition_to_tax effective for returns due after date see obra sec 9the fraud addition for determined and assessed against mr yesse suspends the period of limitations on assessment for the deficiency with respect to both petitioners see 740_f2d_659 8th cir affg in part and revg in part tcmemo_1982_466 54_tc_1011 paying them10 ended with the expiration of the 90-day period in which they could have petitioned the tax_court with respect to the notice_of_deficiency under baltic they may not resurrect that opportunity by raising an offer-in-compromise based on doubt as to liability in a sec_6330 proceeding the appeals officer’s refusal to consider their offer-in-compromise was therefore no abuse_of_discretion finally as recorded in the notice_of_determination the appeals officer verified that the requirements of applicable law and administrative procedure had been met and took into account whether any proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary see sec_6330 petitioners have identified no specific infirmities in the foregoing not heretofore addressed conclusion since we have found that the appeals officer s refusal to consider an offer-in-compromise based on doubt as to liability was not an abuse_of_discretion we conclude that no genuine 10as part of their claim that their offer-in-compromise based on doubt as to liability should have been considered petitioners insist that respondent would be unable to demonstrate fraud by clear_and_convincing evidence in any refund litigation because petitioners received a notice_of_deficiency regarding the fraud additions they may not dispute them in a sec_6330 proceeding either directly or indirectly through their offer-in- compromise accordingly their contentions regarding the outcome of any refund litigation are irrelevant issues of material fact remain and hold that respondent is entitled to judgment as a matter of law that he may proceed with the proposed levy to collect petitioners’ income_tax liabilities for and accordingly we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
